DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not include “old boot image”, “updated boot image” in any form. However, the Specification does include “new image” (¶ [0009]-[0012]), “images”, “updated images”, “Nano images”, “existing images”, “product images”, “preparation 
Claim(s) 11-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not include “old boot image”, “updated boot image” in any form. However, the Specification does include “new image” (¶ [0009]-[0012]), “images”, “updated images”, “Nano images”, “existing images”, “product images”, “preparation images”, “host image”, “guest image” (FIG. 5A-6E; ¶ [0058]-[0062], [0070]-[0080]) but there is no mention “old boot image” and “updated boot image”. The Examiner’s request clarification of the stated terms for the record. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(s) 11-13 recites the limitation "old boot image" & “updated boot image” in the Claim limitations.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 14, 16-18 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Bhattacharya et al. (US 2014/0149591 A1). 
Re Claim 1, 16 & 18, Bhattacharya teaches a method of configuring a cloud computing platform, the method comprising:
installing an update of a cloud computing service operating on a cloud computing platform to a storage device of the cloud computing platform; (Bhattacharya; FIG. 1-5; ¶ [0102]-[0104], [0155], [0323]; The cited embodiment(s) detail and depict installation of an update to a service/function operating in a cloud environment.) 

validating the installed update online, including: (Bhattacharya; FIG. 1-11, 44-46; ¶ [0143]-[0151], [0188]-[0189], [0470]-[0472]; The system validates installation of update/upgrades associated with migration.) 
configuring the installed update for communication with other hardware and software in the cloud computing platform, accepting the migrated load from the storage device, and (Bhattacharya; FIG. 1-11; ¶ [0066]-[0069], [0077], [0091]-[0111], [0133]-[0139], [0510]-[0512]; The embodiment(s) detail configuration(s) of installation updates/upgrades, hardware, software in the cloud environment. In addition, the migration and testing of services/functions.) 
resuming handling the user interaction by the installed update on the storage device. (Bhattacharya; FIG. 1-17; ¶ [0108]-[0110], [0184], [0316]; The resumption of operations after migration and installation.) 

Re Claim 14 & 17, Bhattacharya discloses the method of claim 1, further comprising installing the update of the cloud computing service to a plurality of different servers of the cloud computing platform. (Bhattacharya; FIG. 1-5; ¶ [0102]-[0104], [0155], [0323]; The cited embodiment(s) detail and depict installation of an update to a service/function operating in a cloud environment.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 2014/0149591 A1) and further in view of Ferris et al. (US 8,954,564 B2). 
Re Claim 2, Bhattacharya disclose the method of claim 1, yet does not explicitly suggest wherein resuming handling the user interaction includes registering a client device to access an updated cloud application of the cloud computing service.  
However, in analogous art, Ferris teaches wherein resuming handling the user interaction includes registering a client device to access an updated cloud application of the cloud computing service. (Ferris; FIG. 1-7; Col. 1 Ln. 16 – Col. 2. Ln. 26, Col. 6 LN. 6-57; The embodiment(s) detail updating a cloud environment and registering a user for access.) 
Bhattacharya in view of Ferris to register client to a cloud for the reasons of mapping se4rvice to a cloud marketplace that includes the registering of user who which to access the cloud environment. (Ferris Abstract) 

Re Claim 3, Bhattacharya-Ferris discloses the method of claim 2, wherein the updated cloud application includes one of 1) an editing application; 2) a network management application; or 3) a finance application. (Ferris; FIG. 1; Col. 2 Ln. 65 – Col. 3 Ln. ; The cloud host various types of other applications, software and services.) 

Re Claim 4, Bhattacharya-Ferris discloses the method of claim 2, wherein the updated cloud application includes an application requested by the client device. (Ferris; FIG. 1; Col. 1 Ln. 16 – Col. 2 Ln. 26, Col. 3 Ln. 25 – Col. 5 Ln. 45; The cloud includes various applications that a user can request.) 

Re Claim 5, Bhattacharya-Ferris discloses the method of claim 2, wherein the updated cloud application includes an application developed by the user via the client device and uploaded to the cloud computing service from the client device. (Bhattacharya; FIG. 1; ¶ [0068]; The embodiment(s) detail PaaS, in which consumer create and upload applications to a cloud from user devices.) 

Bhattacharya-Ferris discloses the method of claim 2, wherein the load associated with the user interaction is migrated to the storage device of the cloud computing platform from the client device. (Bhattacharya; FIG. 1-7; ¶ [0091]-[0115]; The migration of a load/workload associated with a user/customer operating environment.)

Re Claim 7, Bhattacharya-Ferris discloses the method of claim 1, wherein the load associated with the user interaction is migrated to the storage device of the cloud computing platform from a different server of the cloud computing platform. (Bhattacharya; FIG. 1-7; ¶ [0091]-[0115]; The migration of a load/workload associated with a user/customer operating environment to a different system/environment.) 

Re Claim 8, Bhattacharya-Ferris discloses the method of claim 7, wherein the load associated with the user interaction with the cloud computing service includes one or more of 1) user information and 2) system information. (Bhattacharya; FIG. 1; ¶ [0091]-[0116]; User information related to migrated workloads.) 

Re Claim 9, Bhattacharya-Ferris discloses the method of claim 8, wherein the user information includes one or more of 1) a search history; 2) a cookie; and 3) a password. (Bhattacharya; FIG. 1-11; ¶ [0149]; Passwords associated with user IDs, associated with the migration process.) 

Re Claim 10, Bhattacharya-Ferris discloses the method of claim 8, wherein the system information includes one or more of 1) internet protocol addresses; 2) cached  

Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 2014/0149591 A1) and further in view of Kulkarni et al. (US 2002/0034105 A1). 
Re Claim 11 & 19, Bhattacharya discloses the method of claim 1, yet does not explicitly suggest wherein installing the update of the cloud computing service includes downloading a difference image, and merging the difference image with an old boot image to create an updated boot image.  
However, in analogous art, Kulkarni teaches wherein installing the update of the cloud computing service includes downloading a difference image, and merging the difference image with an old boot image to create an updated boot image. (Kulkarni; FIG. 1; ¶ [0029]-[0031]; The embodiment(s) creating a different file from the old image and the new image and the creation of a new image is constructed based on the differences and the old image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya in view of Kulkarni to create a new image for the reasons of updating a first image by downloading the differences between the first and second image. (Kulkarni Abstract & ¶ [0008]-[0010])  

Claim(s) 12 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 2014/0149591 A1), in view of Kulkarni et al. (US 2002/0034105 A1) and further in view of Thorsen (US 2010/0287363 A1). 
Re Claim 12 & 20, Bhattacharya-Kulkarni discloses the method of claim 11, yet does not explicitly suggest further comprising responsive to the validating being successful, removing the old boot image from the storage device and changing a boot order of the storage device to boot with the updated boot image.  
However, in analogous art, Thorsen teaches further comprising responsive to the validating being successful, removing the old boot image from the storage device and changing a boot order of the storage device to boot with the updated boot image. (Thorsen; FIG. 1-3; ¶ [0032]-[0034], [0043], [0104]-[0116]; The embodiment(s) detail methodology similar in concept and scope to the stated limitations that include changing the boot order, validating new test images, and replacing boot images.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya-Kulkarni in view of Thorsen to validate boot images and change boot orders for the reasons of providing a system for the testing, provisioning, installing of new images in a various environments. (Thorsen Abstract & ¶ [002]-[0015]) 

Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 2014/0149591 A1) and further in view of Thorsen (US 2010/0287363 A1). 
Bhattacharya discloses the method of claim 11, yet does not explicitly suggest further comprising responsive to the validating being unsuccessful, removing the updated boot image. 
However, in analogous art, Thorsen teaches further comprising responsive to the validating being unsuccessful, removing the updated boot image. (Thorsen; FIG. 1-8; ¶ [0151]-[0155]; The system detail failed validation and boot phases and order.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya in view of Thorsen to validate boot images and change boot orders for the reasons of providing a system for the testing, provisioning, installing of new images in a various environments. (Thorsen Abstract & ¶ [002]-[0015]) 

Re Claim 15, Bhattacharya discloses the method of claim 14, yet does not explicitly suggest further comprising continuing to operate the cloud computing service on at least one of the different servers while validating the installed update offline at the storage device of the cloud computing platform.  
However, in analogous art, Thorsen teaches further comprising continuing to operate the cloud computing service on at least one of the different servers while validating the installed update offline at the storage device of the cloud computing platform. (Thorsen; FIG. 1; ¶ [[0032]-[0043], 0043], [0111], [0157]; The embodiment(s) detail validating the new tested image and testing an image in an offline environment.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya in view of Thorsen to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHRISTOPHER B ROBINSON/           Examiner, Art Unit 2457